Appeal from a judgment of the County Court of Montgomery County, rendered November 24, 1975, upon a verdict convicting the defendant of the crime of criminal possession of a controlled substance in the sixth degree. Basically, the defendant argues on this appeal that the trial court was in error in interpreting article 220 of the Penal Law so as to include other substances mixed with the contraband, which are harmless and not prohibited, in arriving at an aggregate weight for the purpose of determining the degree of the crime of criminal possession of a controlled *984substance. We find no merit in this contention. There is no question of the constitutional validity of the standard provided for determining the degree of the crime by the quantity or weight of the mixture or compound containing the narcotic, rather than by the quantity or weight of the actual narcotic content of the mixture (People v Daneff, 30 NY2d 793; see, also, People v Riley, 50 AD2d 823; Penal Law, § 220.00 et seq.). Judgment aflürmed. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.